Case: 17-40745      Document: 00514389710         Page: 1    Date Filed: 03/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-40745                              FILED
                                  Summary Calendar                      March 16, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BOBBY GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:16-CR-1244-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       After a Border Patrol agent stopped Bobby Garcia’s car near the Mexican
border, Garcia conditionally pleaded guilty to conspiring to transport undocu-
mented aliens within the United States. Garcia contends that the agent lacked
reasonable suspicion and that therefore the district court erred by denying
Garcia’s suppression motion. We affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40745     Document: 00514389710      Page: 2   Date Filed: 03/16/2018


                                  No. 17-40745

      We review the district court’s factual findings for clear error and its legal
conclusions de novo. See United States v. Cervantes, 797 F.3d 326, 328 (5th Cir.
2015). Whether an agent had reasonable suspicion is a legal question. Id. Our
take on the underlying evidence, however, is deferential; we view it in the light
most favorable to the party that prevailed below. Id.
      Roving Border Patrol agents may stop a car only if they are “aware of
specific, articulable facts, together with rational inferences from those facts,
that reasonably warrant suspicion that the vehicle is involved in illegal activ-
ities.” United States v. Ramirez, 839 F.3d 437, 439 (5th Cir. 2016) (quotation
marks omitted). Reviewing such a stop requires us to study the totality of cir-
cumstances and weigh several non-dispositive factors. Id.; see also United
States v. Brignoni-Ponce, 422 U.S. 873, 884–85 (1975). Those factors include:
(1) the area’s characteristics; (2) the agent’s experience in detecting illegal ac-
tivity; (3) the area’s proximity to the border; (4) usual traffic patterns; (5) in-
formation about recent illegal trafficking in the area; (6) the car’s characteris-
tics (7) the driver’s behavior; and (8) the passengers’ number, appearance, and
behavior. E.g., Ramirez, 839 F.3d at 439–40.
      The facts here buttress the district court’s conclusion. An experienced
Border Patrol agent spotted Garcia’s car near the border and heading toward
the city where the car was registered. Garcia was trailing another car that
authorities had recently seen next to a known smuggler. Both cars were trav-
eling more slowly than were the rest and turned onto a rarely traveled road—
one that takes longer to reach town, typically hosts windfarm traffic, and
smugglers use to bypass a specific checkpoint. We are unpersuaded by Garcia’s
narrow reading of the record and his “divide-and-conquer” approach to the per-
tinent factors. Cf. United States v. Arvizu, 534 U.S. 266, 274 (2002).
      The decision of the district court is AFFIRMED.



                                        2